Riddick, J., (after stating the facts.) The only question in this case is whether the 'balance claimed by the landlord of the tenant can be, as against the defendants, properly termed rent. Before the defendants, who are merchants of Memphis, Tennessee, had agreed to furnish the tenant for 1904, the agent of the plaintiff wrote informing them that the tenant would need advancements in the way of supplies to make his crop, and stated further that if they would furnish him the agent would not advance anything, and would hold the crop only for the land rent. The defendants acted on this letter, made a contract with the tenant, and took a mortgage on the crop to be raised by them. Some months afterwards in July, 1904, the agent of the landlord took a note from the tenant for $980 as rent of the place. The rent the year before had been $750, of which the tenant had paid all but $230. When the agent in September claimed of the defendants the sum of $980 as rent for the year 1904, they wrote and inquired whether this amount was made by adding the balance due for the rent of the previous year. To which inquiry-the agent replied by letter, as follows: “Will say that the balance of Joe Broadnax last year’s rent is included on his rent, as I charge him that much more rent this year.” Now, waiving the question as to whether under this contract the landlord had a lien on the crop of 1904 for the full, amount of the note as against the tenant, we are of the opinion that there was no lien against these defendants for the excess added on account of the failure of the tenant to pay all the rent of the previous year. Before the defendants agreed to supply the tenant the agent of the plaintiff wrote them that the plaintiff would hold the crop only for the land rent. That meant of course the rent for the year 1904. It would be unjust to these defendants, after they had been induced to furnish the tenant in this way, to permit the landlord by an agreement with the tenant to increase the amount of the rent by adding thereto a balance due for .rent of the year before. The case comes squarely within the decision in Roth v. Williams, 45 Ark. 447, where the court said that “it was not competent for the landlord and tenant to bind a prior mortgagee of the crop by an agreement between themselves to include in their rent contract an amount due the landlord on another and different account merely by designating the whole rent.” We have not overlooked the fact that the agent testified that he wrote the defendant in March or April, 1904, informing them that he intended to do this, but he does not state how he sent this letter, whether by mail or otherwise, and there is no proof that the defendants received it; certainly none that they received it before taking the mortgage and making a contract to furnish supplies to Broadnax. The finding of the chancellor that the amount claimed by the plaintiff in this case is not rent for 1904 is supported by the evidence, and his judgment is therefore affirmed. Wood, J., dissented.